Citation Nr: 9907070	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a noncompensable disability rating assigned for 
recurrent costochondritis, left chest wall, about ribs three 
and four, from July 19, 1991, through June 8, 1995, and a 
disability rating of 10 percent assigned thereafter, are 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982, November 1984 to November 1988, and March to July of 
1991.  The most recent DD Form 214 lists an additional 4 
months and 15 days of unverified prior active service.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied a compensable 
disability evaluation for the veteran's service-connected 
costochondritis.  The veteran filed a timely appeal to that 
adverse determination.


REMAND

Initially, the Board notes that a review of the record 
indicates that the veteran requested a Travel Board hearing, 
which was scheduled for January 13, 1999.  However, the 
veteran canceled said hearing.

The veteran's service-connected recurrent costochondritis of 
the chest wall, about ribs three and four, is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5297 and 5319 (1998).  That 
evaluation was assigned by the RO, effective June 8, 1995, in 
a February 1998 rating decision, during the course of the 
present appeal.

By a rating decision dated in October 1992, the RO granted 
the veteran's claim of entitlement to service connection for 
costochondritis, recurrent chest wall pain.  A noncompensable 
disability evaluation was assigned, effective July 19, 1991.

Review of the medical evidence of record reveals that in 
addition to diagnoses of costochondritis, the veteran has 
been diagnosed with chest wall pain, intercostal neuritis, 
myofascial pain, and myositis.  Following her most recent VA 
examination in January 1998, the veteran was diagnosed with 
costochondritis of the left chest wall, and myofascial pain 
of the left anterior chest wall, related to an injury 
sustained while playing basketball during service.

In view of the aforementioned diagnoses, the Board is of the 
opinion that a current VA examination, which differentiates 
the symptomatology attributable to the veteran's service-
connected costochondritis from the other diagnoses 
(particularly that of myofascial pain) is warranted.

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's service-connected costochondritis.  All 
relevant treatment records should be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the Board is of the 
opinion that further development with respect to the issue of 
entitlement to an increased disability evaluation for 
recurrent costochondritis, left chest wall, about ribs three 
and four, is warranted.  Accordingly, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
have her identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for costochondritis since 
December 1995.  The RO should then secure 
copies of all identified records and 
associate them with the claims file.  
38 C.F.R. § 3.159 (1998).

2.  The RO should arrange for the veteran 
to undergo a comprehensive VA orthopedic 
examination to determine the current 
severity of her service-connected 
recurrent costochondritis, left chest 
wall, about ribs three and four.  All 
indicated studies should be performed, 
and all findings should be set forth in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
costochondritis, viewed in relation to 
the veteran's medical history, with a 
full description of the effects of 
disability upon her ordinary activities.  
The examiner is further requested to 
identify all symptomatology related to 
the veteran's service-connected 
costochondritis, and to differentiate, if 
possible, the degree of disability caused 
by the veteran's service-connected 
costochondritis versus the impairment 
caused by any non-service-connected 
orthopedic disorder.  If an opinion 
cannot be provided, the examiner should 
explain why that is the case.  The claims 
file should be made available to the 
examiner.  

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issue of the veteran's entitlement to an 
increased rating for recurrent 
costochondritis, left chest wall, about 
ribs three and four, based on all the 
evidence of record.  After completion of 
the requested actions, the veteran and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the applicable time period 
to respond before the record is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional information she desires in 
connection with this appeal.  No action is required of the 
veteran until she is notified by the RO.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -


